UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): December 6, 2012 Abaxis, Inc. (Exact name of registrant as specified in its charter) California 000-19720 77-0213001 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3240 Whipple Road, Union City, CA 94587 (Address of principal executive offices) Registrant’s telephone number, including area code: (510) 675-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On December 6, 2012, the Board of Directors of Abaxis, Inc. (the “Company”) declared a special dividend of $1.00 per share on its outstanding common stock.The dividend will be payable on December 28, 2012 to all shareholders of record at the close of business on December 17, 2012.A copy of the Company’s press release announcing the dividend is attached hereto as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. The following exhibit is furnished with this report on Form 8-K: Exhibit No. Description Press release dated December 6, 2012, entitled “Abaxis Declares Special Cash Dividend of $1.00 Per Share” 1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 6, 2012 ABAXIS, INC. By: /s/ Alberto R. Santa Ines Alberto R. Santa Ines Vice President Finance and Chief Financial Officer 2. EXHIBIT INDEX Exhibit Description Press release dated December 6, 2012, entitled “Abaxis Declares Special Cash Dividend of $1.00 Per Share” 3.
